From a conviction in the district court of McCurtain county on a charge of manslaughter, the plaintiff in error, hereinafter called defendant, has appealed.
This cause was tried in August, 1923, and the appeal was filed in this court in February, 1924. Several extensions were granted counsel for defendant to file brief. The last extension has long since expired, and no briefs were ever filed.
Where, upon a conviction for a felony, appeal is prosecuted to this court, and no briefs are filed in support of the assignments of error, and no appearance for oral argument made, this court will not search the record for errors on which to predicate a reversal of the case, but will read the evidence to see if it supports the verdict *Page 61 
and will examine the record for jurisdictional errors, and, if none such appear, the judgment will be affirmed.
We have examined the record in this case and find no jurisdictional defect. We have further carefully read the evidence, and find that it amply supports the verdict and judgment. The charge upon which the defendant was prosecuted is manslaughter, while under the evidence on the part of the state the defendant might well have been prosecuted on a charge of murder. It would serve no particular purpose to set out in detail the evidence. Suffice it to say that the defendant was fairly tried, and the appeal is without merit.
The case is affirmed.